Citation Nr: 0122629	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-20 236	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed 
as loss of sight.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Salvador C. Taduran


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The veteran had recognized guerilla service from January 9, 
1945 to April 9, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1999, the RO 
denied the claims of entitlement to service connection for 
cataracts and hearing loss.  By decision dated July 6, 2000, 
the Board affirmed the decision of the RO.  The veteran 
appealed the Board's July 2000 decision and on March 19, 
2001, the United States Court of Appeals for Veterans Claims 
granted the appellees motion for remand and to stay the 
proceedings.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1945 to April 1945.

2.	On August 27, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
that the veteran died on March [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 



